Case 4:20-cv-00073-JFH-CDL Document 78 Filed in USDC ND/OK on 08/13/21 Page 1 of 13




                              1IN THE UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF OKLAHOMA



       STI TRUCKING, LLC, d/b/a STONE
       TRUCKING COMPANY,

                         Plaintiff,
       v.                                                        Case No. 20-cv-0073-JFH-CDL

       SANTA ROSA OPERATING, LLC and
       SANTA ROSA DRILLING, LLC,

                         Defendants.


                                       AMENDED OPINION AND ORDER

                 This matter is before the Court on the Motion to Dismiss for Lack of Personal Jurisdiction,

   filed by Defendant Santa Rosa Operating, LLC (“SRO”). Dkt. No. 13. For the reasons set forth

   below, the motion is granted. 1

            I.      BACKGROUND

                 This case arises from a contract dispute between Plaintiff, STI Trucking, LLC d/b/a Stone

   Trucking Company (“STI”) and Defendants SRO and Santa Rosa Drilling, LLC (“SRD”). 2 See

   generally Dkt. No. 8. STI is an oversize and heavy haul carrier. Id. at 2. SRO is an oil and gas

   exploration and operating company. Dkt. No. 8-2 at 5. SRO hired Advanced Hydrostatic Services,

   LLC (“Advanced”), a well service operation, to work on one of SRO’s wells in Texas. Dkt. No.

   13-1 at 4. Advanced used STI to transport equipment in connection with its well service operation

   on SRO’s well. Id. Advanced requested that SRO pay STI directly for the transportation services


   1
    The Opinion and Order entered February 22, 2021 [Dkt. No. 36] is hereby withdrawn and this
   Amended Opinion and Order is entered in its place.
   2
       SRD’s name has changed. It is now operating as TTR Drilling, LLC. Dkt. No. 19-1 at 1.
Case 4:20-cv-00073-JFH-CDL Document 78 Filed in USDC ND/OK on 08/13/21 Page 2 of 13




   to avoid Advanced having to re-bill the STI’s invoices through its own invoicing to SRO. Id. On

   September 30, 2015, SRO submitted a credit application to STI in connection with services that

   STI would be providing for SRO. Id. at 3; Dkt. No. 8-2. The application was approved and STI

   created and maintained an “open account” for SRO whereby STI would deliver and provide oilfield

   goods and services on credit and SRO was to remit payment within thirty days of receiving STI’s

   invoices. Dkt. No. 8-2; Dkt. No. 17-1 at 3; Dkt. No. 17-3. Under this arrangement, STI transported

   drilling rigs and related equipment for Advanced/SRO between September 2015 and June 2019. 3

   Id.

          STI began transporting drilling rigs and related equipment for SRD in June 2017. Dkt. No.

   17-1 at 3; Dkt. No. 17-4; Dkt. 17-5; Dkt. No. 24 at 4. STI alleges that it did so at the request of

   SRO. Dkt. No. 17 at 8. STI understood that SRD was an affiliate of SRO and that it was providing

   services to SRD on credit under SRO’s account. 4 Dkt. No. 8 at 2-3; Dkt. No. 17 at 8. STI




   3
      Invoices from STI reflect that transportation services were provided for Advanced/SRO on a
   regular basis from September 2015 through November 2017. Dkt. No. 17-3 at 1-65. There is one
   invoice for transportation services provided for Advanced/SRO in June 2019. Id. at 66-70.
   4
      While SRO disputes that it is affiliated with SRD, SRO and SRD share the same corporate
   address in Corpus Christi, Texas. Dkt. No. 8 at 1; Dkt. No. 24 at 1-2. Roger S. Braugh, Jr., who
   is the sole member and Manager of SRO, is also the President of SRD. Dkt. No. 13-1 at 1; Dkt.
   No. 19-1 at 1. Jonathan Floyd, who has served as Vice President and currently serves as Chief
   Operating Officer of SRO, is also the Chief Operating Officer of SRD. Dkt. No. 17-6 at 2; Dkt.
   No. 19-1 at 2. Mr. Floyd signed the original application for a credit account with STI on behalf of
   SRO, and STI alleges that he also signed all checks submitted on behalf of SRO and SRD. Dkt.
   No. 8-2 at 4; Dkt. No. 17-3; Dkt. No. 17-4. STI billed all SRD invoices under SRO’s credit account
   and payment was remitted by SRD without objection, until June 26, 2019, after payment of the
   past due balance on SRO’s credit account, which exceeded $270,000, was demanded. Dkt. No.
   17-4; Dkt. No. 23-1 at 2, 4, 6-21. In a letter dated June 26, 2019, SRD requested that STI direct
   billing for SRD invoices to SRD, rather than to SRO. Dkt. No. 23-1 at 4. However, by that time,
   STI was no longer providing services to either SRO or SRD, as SRO’s credit account was frozen
   due to non-payment of the past due balance. Id. at 2. The Court is not persuaded that SRO clearly
   delineated a distinction between SRO and SRD. However, this issue need not be resolved for the
   purpose of the motion to dismiss. This Order does not address the merits of STI’s claims against
   SRO for liability on the outstanding invoices.
                                                   2
Case 4:20-cv-00073-JFH-CDL Document 78 Filed in USDC ND/OK on 08/13/21 Page 3 of 13




   transported drilling rigs and related equipment for SRD between June 2017 and May 2018. Dkt.

   No. 17-1 at 3; Dkt. No. 17-4; Dkt. 17-5; Dkt. No. 24 at 4.

            STI initiated this action on January 22, 2020, in the District Court of Tulsa County. Dkt.

   No. 2-3 at 1-5. The case was removed to this Court on February 21, 2020. Dkt. No. 2. STI filed

   an amended complaint on February 27, 2020, alleging that, despite its demands, SRO and SRD

   have refused to pay fifteen invoices related to transportation services provided by STI and that the

   principal amount due on the invoices is $247,037. Dkt. No. 8 at 4; Dkt. No. 8-1. STI asserts

   claims for: (1) breach of contract; (2) collection upon an open account; (3) unjust enrichment; and

   (4) negligent misrepresentation. Dkt. No. 8 at 5-9. STI contends that venue is mandatory in this

   Court due to a forum selection clause that appears on each of its invoices. Id. at 2. SRO seeks

   dismissal of the claims against it pursuant to Rule 12(b)(2) of the Federal Rules of Civil Procedure.

   Dkt. No. 13. SRO argues that the forum selection clause is unenforceable, and that SRO does not

   have sufficient minimum contacts with Oklahoma for the Court to exercise personal jurisdiction

   over it. Id. at 2-6; Dkt. No. 19 at 2-10.

      II.      STANDARD

            Motions to dismiss under Rule 12(b)(2) test the plaintiff’s theory of personal jurisdiction

   as well as the facts supporting personal jurisdiction. See Fed. R. Civ. P. 12(b)(2); Credit Lyonnais

   Sec. (USA), Inc. v. Alcantara, 183 F.3d 151, 153-54 (2d Cir. 1999) (holding that the court “must

   determine whether the defendant in fact subjected itself to the court’s jurisdiction”). “[W]hen the

   court’s jurisdiction is contested, the plaintiff has the burden of proving jurisdiction exists.” Wenz

   v. Memery Crystal, 55 F.3d 1503, 1505 (10th Cir.1995). Where jurisdiction is “decided on the

   basis of affidavits and other written materials, the plaintiff need only make a prima facie showing”

   of facts that would support the assertion of jurisdiction. Id. “The allegations in the complaint must



                                                     3
Case 4:20-cv-00073-JFH-CDL Document 78 Filed in USDC ND/OK on 08/13/21 Page 4 of 13




   be taken as true to the extent they are uncontroverted by the defendant’s affidavit.” Behagen v.

   Amateur Basketball Ass’n of U.S.A., 744 F.2d 731, 733 (10th Cir. 1984). However, upon a

   defendant’s presentation of credible evidence through affidavits or other materials suggesting the

   lack of personal jurisdiction, the plaintiff must come forward with sufficient evidence to create a

   genuine dispute of material fact on the issue. See Doe v. Nat’l Med. Servs., 974 F.2d 143, 145

   (10th Cir.1992). The Court will only weigh factual disputes in favor of the plaintiff if the plaintiff

   meets its burden of contesting the credible evidence presented by the defendant. See Wenz, 55 F.3d

   at 1505; Behagen, 744 F.2d at 733.

       III.      DISCUSSION

              A. The Law Regarding Personal Jurisdiction

                 1. Burden of Proof

              For a court to exercise personal jurisdiction over a nonresident defendant in a diversity

   action, the plaintiff must demonstrate the existence of every fact required to satisfy both the

   forum’s long-arm statute and the Due Process Clause of the United States Constitution. See 12

   O.S. § 2004(F); see Marcus Food Co. v. DiPanfilo, 671 F.3d 1159, 1166 (10th Cir. 2011) (“The

   party seeking to establish personal jurisdiction over a foreign litigant must make two showings:

   first, that the exercise of jurisdiction is sanctioned by the state’s long-arm statute; and second, that

   it comports with the due process requirements of the Fourteenth Amendment.”). “Because

   Oklahoma’s long-arm statute permits the exercise of jurisdiction that is consistent with the United

   States Constitution, the personal jurisdiction inquiry under Oklahoma law collapses into the single

   due process inquiry.” Intercon, Inc. v. Bell Atl. Internet Solutions, Inc., 205 F.3d 1244, 1247 (10th

   Cir. 2000) (citing Rambo v. Am. S. Ins. Co., 839 F.2d 1415, 1416 (10th Cir. 1988)); Hough v.

   Leonard, 867 P.2d 438, 442 (Okla. 1993).



                                                      4
Case 4:20-cv-00073-JFH-CDL Document 78 Filed in USDC ND/OK on 08/13/21 Page 5 of 13




              2. Due Process and Personal Jurisdiction

           The personal jurisdiction due process analysis consists of two steps. First, the Court

   considers “whether the defendant has such minimum contacts with the forum state that he should

   reasonably anticipate being haled into court there.” Employers Mut. Cas. Co. v. Bartile Roofs,

   Inc., 618 F.3d 1153, 1159-60 (10th Cir. 2010) (internal quotation marks and citation omitted). A

   defendant may have minimum contacts with the forum state in one of two ways, providing in turn

   either general or specific personal jurisdiction. Trierweiler v. Croxton & Trench Holding Corp.,

   90 F.3d 1523, 1532-33 (10th Cir. 1996) (internal quotation marks and citations omitted). Second,

   the Court considers whether exercising personal jurisdiction over the defendant comports with

   “traditional notions of fair play and substantial justice.” Employers Mut. Cas. Co., 618 F.3d at

   1160.

              a. Step 1 – Minimum Contacts

           A court may exercise general or specific personal jurisdiction depending on the character

   and extent of a defendant’s contacts with the forum state. See Helicopteros Nacionales de

   Columbia, S.A. v. Hall, 466 U.S. 408, 414 (1984). “General jurisdiction is based on an out-of-

   state defendant’s continuous and systematic contacts with the forum state, and does not require

   that the claim be related to those contacts.” Dudnikov v. Chalk & Vermilion Fine Arts, Inc., 514

   F.3d 1063, 1078 (10th Cir. 2008) (internal quotation marks and citation omitted).

           STI does not argue that the Court has general jurisdiction over SRO, and the Court does

   not find that it could exercise general jurisdiction over SRO. To give rise to general jurisdiction,

   a defendant’s contacts with the forum state must be so continuous and systematic that the defendant

   is “essentially at home in the State.” Xmission, L.C. v. Fluent LLC, 955 F.3d 833, 840 (10th Cir.

   2020). STI has offered no evidence that SRO conducts business with any other Oklahoma entity



                                                    5
Case 4:20-cv-00073-JFH-CDL Document 78 Filed in USDC ND/OK on 08/13/21 Page 6 of 13




   and SRO does not maintain an office in Oklahoma. SRO is a foreign limited liability company,

   whose sole member is domiciled in Texas. Dkt. No. 8 at 1; Dkt. No. 13-1 at 1. STI does not

   dispute that SRO does not conduct business in Oklahoma and the Court finds that SRO’s contacts

   with Oklahoma are not so systematic and continuous that it could generally expect to be sued in

   the state. Dkt. No. 17 at 13-15.

           As the requirements of general jurisdiction are not met here, only the requirements of

   specific jurisdiction are at issue. Specific jurisdiction “is premised on something of a quid pro

   quo: in exchange for benefitting from some purposive conduct directed at the forum state, a party

   is deemed to consent to the exercise of jurisdiction for claims related to those contacts.” Id.

   (emphasis in original) (internal quotation marks and citation omitted). A court may assert specific

   jurisdiction “if the defendant has purposefully directed his activities at residents of the forum, and

   the litigation results from alleged injuries that arise out of or relate to those activities.” Burger

   King Corp. v. Rudzewicz, 471 U.S. 462, 472 (1985) (internal quotation marks and citation omitted).

   This inquiry involves a two-part test: “[f]irst ... the out-of-state defendant must have purposefully

   directed its activities at residents in the forum state, and second ... the plaintiff’s injuries must arise

   out of defendant’s forum-related activities.” Dudnikov, 514 F.3d at 1071.

           In assessing minimum contacts in the context of contract disputes, the Court considers the

   parties’ “prior negotiations and contemplated future consequences, along with the terms of the

   contract and the parties’ actual course of dealing.” AST Sports Sci., Inc. v. CLF Distribution Ltd.,

   514 F.3d 1054, 1058 (10th Cir. 2008); see Rudzewicz, 471 U.S. at 479.

               b. Step 2 - Traditional Notions of Fair Play and Substantial Justice

           Only if the Court finds minimum contacts with the forum state under the first step of the

   due process analysis does it continue to the second step of the analysis: “whether the exercise of



                                                       6
Case 4:20-cv-00073-JFH-CDL Document 78 Filed in USDC ND/OK on 08/13/21 Page 7 of 13




   personal jurisdiction over the defendant offends traditional notions of fair play and substantial

   justice.” Employers Mut. Cas. Co., 618 F.3d at 1160 (internal quotation marks and citation

   omitted). At this stage the defendant bears the burden to “present a compelling case that the

   presence of some other considerations would render jurisdiction unreasonable.” See Dudnikov,

   514 F.3d at 1080. In deciding whether the exercise of jurisdiction would be fair the Court

   considers: “(1) the burden on the defendant, (2) the forum state’s interests in resolving the dispute,

   (3) the plaintiff’s interest in receiving convenient and effectual relief, (4) the interstate judicial

   system’s interest in obtaining the most efficient resolution of controversies, and (5) the shared

   interest of the several states or foreign nations in furthering fundamental social policies.” Id.

   (brackets omitted); see OMI Holdings, Inc. v. Royal Ins. Co. of Canada, 149 F.3d 1086, 1095 (10th

   Cir. 1998).

          B. SRO’s Contacts with Oklahoma

          In this case, personal jurisdiction is disputed, which places the burden of proving

   jurisdiction squarely upon STI. See Wenz, 55 F.3d at 1505 (“[W]hen the court’s jurisdiction is

   contested, the plaintiff has the burden of proving jurisdiction exists.”). This requires STI to “make

   a prima facie showing of facts that would support the assertion of jurisdiction.” Id. (internal

   quotation marks and citation omitted). In support of its argument for personal jurisdiction, STI

   has submitted: (1) SRO’s application for credit; (2) invoices, bills of lading, and checks from

   SRO indicating that from September 2015 to June 2017, STI billed approximately twenty-nine

   invoices to SRO’s account for transportation of oil and gas related equipment within the state of

   Texas on behalf of Advanced/SRO, which were paid by SRO [Dkt. No. 17-3]; (3) invoices, bills

   of lading, and checks from SRD indicating that from June 2017 to March 2019, STI billed

   approximately twenty-nine invoices to SRO’s account for transportation of oil and gas related



                                                     7
Case 4:20-cv-00073-JFH-CDL Document 78 Filed in USDC ND/OK on 08/13/21 Page 8 of 13




   equipment within or between the states of Louisiana and Texas on behalf of SRD, which were paid

   by SRD [Dkt. No. 17-4]; and (4) invoices and bills of lading indicating that STI billed fifteen

   invoices to SRO’s account for transportation of oil and gas related equipment within the state of

   Texas on behalf of SRO and SRD 5 which remain unpaid. 6 Dkt. No. 8-1.

          This evidence does not show that SRO purposely directed its activities at Oklahoma

   residents or that the claims in this case arose from any such directed activities and is therefore

   insufficient to support STI’s argument for the exercise of personal jurisdiction in this case. See

   Rudzewicz, 471 U.S. at 472. STI contends that SRO directed its activities at Oklahoma residents

   by pursuing a business relationship with STI and submitting a credit application to STI’s corporate

   headquarters in Keifer, Oklahoma. Dkt. No. 17 at 14. However, it is not clear from the record

   how or where SRO’s credit application was submitted. Dkt. No. 8-2. There is no evidence in the

   record from which the Court can determine whether the application was submitted through the

   mail, facsimile, or electronic means; nor is there evidence from which the Court can determine

   whether the application was received or processed in Oklahoma or elsewhere. A review of the

   application form reveals that the words “STI Trucking, LLC DBA Stone Trucking Keifer,

   Oklahoma” are printed at the bottom of each page, but the form does not list an Oklahoma address

   for STI’s corporate headquarters. Id. The only address printed on the application form is the




   5
    One of the fifteen invoices indicates that it is for services provided to SRO [Dkt. No. 8-1 at 2-3],
   while the remaining invoices indicate that they are for services provided to SRD [Dkt. No. 8-1 at
   4-31]. SRO claims that all fifteen invoices are for services provided to SRD. Dkt. No. 13 at 1.
   6
     The parties do not dispute that these invoices have not been paid in full. Dkt. No. 8 at 4; Dkt.
   No. 8-1; Dkt. No. 13; Dkt. No. 24 at 4. While SRD admits that the invoices have not been paid in
   the amounts alleged, it claims to have “made substantial payment,” and denies that it owes STI
   $247,037. Dkt. No. 24 at 4.

                                                    8
Case 4:20-cv-00073-JFH-CDL Document 78 Filed in USDC ND/OK on 08/13/21 Page 9 of 13




   “remit to” address, which is in Birmingham, Alabama. Id. This is insufficient to establish that the

   application was, in fact, submitted to STI’s headquarters in Oklahoma by SRO.

          STI also argues that its ongoing business relationship with SRO is sufficient to establish

   personal jurisdiction, citing AST Sports, 514 F.3d 1054 for the proposition that “where the parties

   pursue a continuous course of dealing, personal jurisdiction may readily be found.”. Dkt. No. 17

   at 14. STI’s reliance on AST Sports is misplaced. In that case, the Court considered whether a

   European distributorship, through its principal, had sufficient minimum contacts with the State of

   Colorado to permit the exercise of specific jurisdiction on a Colorado business’ contract-related

   claims. AST Sports, 514 F.3d at 1059-1060.

          The parties in AST Sports were in the business of selling health, nutrition and vitamin

   products. Id. at 1055. The plaintiff, AST Sports Science, Inc. (“AST”) sued the defendants, CLF

   Distribution Limited (“CLF”) and its president, Robin Holiday. Id. Holiday met Paul Delia, the

   president of AST while they both resided in Colorado. Id. Holiday approached Delia about

   distributing AST’s products in England. Id. Holiday moved to England and AST entered into a

   business relationship with CLF whereby AST exported its products to England for distribution by

   CLF. Id. at 1056. Holiday returned to Colorado every few months and attended business meetings

   with Delia. Id. AST opened a bank account in Denver, Colorado for the use and benefit of Holiday

   and CLF. Id. From 1999 through 2005 AST sold products to CLF on a monthly basis. Id. Orders

   were placed by CLF by telephone, email and facsimile. Id. On occasion, Holiday or a CLF agent

   would pick up an order in Colorado. Id. The Court found that these contacts were sufficient to

   permit the exercise of specific jurisdiction in that case. Id. at 1060.

          This case is distinguishable on the facts. Although STI’s corporate headquarters and

   principal place of business are in Oklahoma, it is a Delaware limited liability company that



                                                     9
Case 4:20-cv-00073-JFH-CDL Document 78 Filed in USDC ND/OK on 08/13/21 Page 10 of 13




   provides transportation serves for its clients nationwide and in Canada and Mexico and maintains

   a corporate address in at least one other state. Dkt. No. 8 at 2; Dkt. No. 8-2. With regard to the

   business relationship between SRO and STI, there is no indication that the principal or any agent

   of SRO ever maintained a presence in Oklahoma or traveled to the state relative to SRO’s business

   with STI. There is no evidence that SRO conducts business in Oklahoma or with Oklahoma

   residents other than STI and all of the transportation services provided by STI on behalf of

   Advanced, SRO and SRD were provided in other states.

          In sum, STI has failed to: (1) show that SRO directed its activities to Oklahoma residents;

   or (2) establish a link between any activity directed at Oklahoma by SRO and the unpaid invoices

   that form the basis of this litigation. Accordingly, STI has not demonstrated that SRO had

   minimum contacts with Oklahoma and thus, cannot make a prima facie showing of facts that

   support the assertion of personal jurisdiction. Wenz, 55 F.3d at 1505; see Dudnikov, 514 F.3d at

   1071 (recognizing that to show minimum contacts in the context of specific personal jurisdiction,

   “[f]irst ... the out-of-state defendant must have purposefully directed its activities at residents in

   the forum state, and second, ... the plaintiff’s injuries must arise out of defendant’s forum-related

   activities.” (internal quotation marks and citation omitted)). Since this first step of the personal

   jurisdiction due process analysis is not met, the Court need not address the second step: “whether

   the exercise of personal jurisdiction over the defendant offends traditional notions of fair play and

   substantial justice.” Employers Mut. Cas. Co., 618 F.3d at 1160 (internal quotation marks and

   citation omitted).

          C. Enforceability of the Forum Selection Clause

          Forum selection clauses fall into two general categories: mandatory or permissive. Excell,

   Inc. v. Sterling Boiler & Mechanical, Inc., 106 F.3d 318, 321 (10th Cir. 1997). A mandatory forum



                                                    10
Case 4:20-cv-00073-JFH-CDL Document 78 Filed in USDC ND/OK on 08/13/21 Page 11 of 13




   selection clause requires suit to be brought in a particular jurisdiction. See Yavuz v. 61 MM, Ltd.,

   465 F.3d 418, 427 (10th Cir. 2006). A permissive forum selection clause permits suit to be brought

   in a particular jurisdiction, but does not prevent the parties from litigating in a different forum.

   SBKC Serv. Corp. v. 1111 Prospect Partners, L.P., 105 F.3d 578, 581-82 (10th Cir. 1997).

          Where a cause of action is based upon diversity of citizenship, the federal court must apply

   the forum state’s choice of law rules. Moore v. Subaru of America, 891 F.2d 1445, 1448 (10th

   Cir. 1989); Jones v. Bistate Bistro Associates, L.P., No. 00-CV-882, 2001 WL 965057 at *4 (N.D.

   Okla. Aug. 9, 2001). Oklahoma’s choice of law rules require the Court to apply the law of the

   state (1) chosen by the parties, (2) where the contract was made or entered into, or (3) the place of

   performance if indicated in the contract. Moore, 891 F.2d at 1449 (internal citations omitted). The

   parties do not dispute that the contract was formed in Oklahoma or that Oklahoma law applies

   here. Dkt. No. 60 at 14-15; Dkt. No. 62 at 6-7.

          Under Oklahoma law, “[f]orum selection clauses are prima facie valid and should be

   enforced unless they can be shown to be unreasonable under the circumstances of the case.”

   Adams v. Bay, Ltd., 60 P.3d 509, 510-11 (Okla. 2002) (alteration in original) (internal quotation

   marks and citation omitted). Under this “reasonableness” standard, a forum selection clause may

   be found invalid where the parties have not negotiated or agreed upon it as a term of their contract.

   Howard Fam. Charitable Found., Inc. v. Trimble, 259 P.3d 850, 862 (Okla. 2011); see Eads v.

   Woodmen of the World Insurance, 785 P.2d 328, 331 (Okla. 1989) (recognizing that “the standard

   of ‘unfair or unreasonable’ is ‘designed to invalidate clauses’ of forum selection which were never

   negotiated or discussed by the parties.”). The party seeking to avoid enforcement of a forum

   selection clause “has the burden to show its enforcement is unreasonable under the circumstances.”

   Howard, 259 P.3d at 862; see Adams, 60 P.3d at 510-11.



                                                     11
Case 4:20-cv-00073-JFH-CDL Document 78 Filed in USDC ND/OK on 08/13/21 Page 12 of 13




          In this case, STI included the following mandatory forum selection clause on each of its

   field tickets to SRO:

          All actions or proceedings instituted by [STI] for the collection of freight charges
          owed by the shipper, consigner, consignee, or any third party involved in the
          movement who has failed to pay such charges within 30 days of presentation of the
          Freight Bill shall be brought in a court of competent jurisdiction in Tulsa County,
          Tulsa, Oklahoma. Such parties consent and submit to the jurisdiction of the Federal
          and State Courts located in Tulsa County, Oklahoma. Any cause of action or suit
          hereunder must be brought by the parties in the Federal or State Court of
          appropriate jurisdiction in that state. The parties wi[ll] not raise, and hereby waive
          any defenses based on the venue, inconvenience of the forum, lack of personal
          jurisdiction, sufficiency of service of process or the like in any cause of action or
          suit brought in Tulsa County, Oklahoma.

   Dkt. No. 17-3.

          The field tickets containing this clause were presented to STI employees in the field who

   signed the field tickets to acknowledge receipt of STI’s deliveries. Dkt. No. 17-3; Dkt. No. 17-4.

   The field tickets were then sent to SRO along with STI’s invoices. Id. STI argues that this course

   of dealing demonstrates that SRO was aware of the forum selection clause and acquiesced to its

   application in all billing related disputes. Dkt. No. 17 at 12. SRO argues that the forum selection

   clause is unenforceable because SRO never expressly agreed to the forum selection clause and its

   application would be unreasonable under the circumstances. Dkt. No. 19 at 2-6. The Court agrees.

          It is undisputed that STI and SRO did not negotiate or agree to include the forum selection

   clause as an additional term to their original agreement. It is unreasonable for STI to unilaterally

   add a forum selection clause to the parties’ initial agreement by merely including it in its invoices.

   See Eads, 785 P.2d at 331 (recognizing that Oklahoma courts have refused to abide by forum

   selection clauses where “there was in fact no bargaining on the clause[s] in question.”). As to

   STI’s argument that SRO acquiesced to the forum selection clause through its course of dealing,

   the Court is not persuaded. STI has not pointed to any evidence that principals of SRO with

   authority to accept the forum selection clause and bind SRO did so nor has it pointed to any

                                                    12
Case 4:20-cv-00073-JFH-CDL Document 78 Filed in USDC ND/OK on 08/13/21 Page 13 of 13




   evidence that the SRO employees who signed the field tickets or processed payments to STI did

   so with the intent and authority to bind SRO. Id.

          Applying the reasonableness standard, the Court finds that the forum selection clause

   included in STI’s field tickets is not enforceable against SRO and does not provide a basis for the

   Court to exercise personal jurisdiction over STI’s claims in this Court. This is especially true in

   light of the Court’s finding that SRO did not have sufficient contacts with the State of Oklahoma

   such that it would have reasonably anticipated to have been haled into court in the state.

          IT IS THEREFORE ORDERED that the Motion to Dismiss for Lack of Personal

   Jurisdiction, filed by Defendant Santa Rosa Operating, LLC [Dkt. No. 13], is GRANTED and

   Plaintiff’s claims against SRO are DISMISSED without prejudice.

          IT IS FURTHER ORDERED that SRO’s motion for a hearing on its motion to dismiss

   [Dkt. No. 31], is DENIED as moot.

          Dated this 13th day of August 2021.



                                                        _______________________________
                                                        JOHN F. HEIL, III
                                                        UNITED STATES DISTRICT JUDGE




                                                   13
